                         Case 18-12012-LSS             Doc 166       Filed 10/11/18        Page 1 of 3

                                     UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF DELAWARE


In re                                                                Chapter 11

OPEN ROAD FILMS, LLC, a Delaware limited                             Case No.: 18-12012 (LSS)
liability company, et al.,1
                                                                     (Jointly Administered)
                          Debtors.
                                                                     Ref. Docket Nos. 9 and 160

                                   NOTICE OF AUCTION AND SALE HEARING

PLEASE TAKE NOTICE OF THE FOLLOWING:
                1.     On September 6, 2018, Open Road Films, LLC and its debtor affiliates, as debtors and
debtors in possession (collectively, the “Debtors”), each filed voluntary petitions for relief pursuant to Chapter
11 of Title 11 of the United States Code (the “Bankruptcy Code”).

               2.       On September 6, 2018, the Debtors filed a motion [Docket No. 9] (the “Bid Procedures
Motion”), pursuant to sections 363 and 365 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, and
6006, seeking entry of an order (the “Bid Procedures Order”)2 (a) scheduling an auction (the “Auction”) for the
sale of substantially all of the Debtors’ assets (the “Purchased Assets”) for November 7, 2018 and a hearing to
approve the sale of the Purchased Assets (the “Sale Hearing”) for November 9, 2018; (b) approving procedures
(the “Bid Procedures”) for submitting competing bids for the Purchased Assets; (c) approving the form and
manner of the notice of the Auction and the Sale Hearing; and (d) approving procedures for the assumption,
assignment and sale of Contracts to any purchaser(s) of the Purchased Assets, and/or to resolve any objections
thereto.

              3.      On October 9, 2018, the United States Bankruptcy Court for the District of Delaware
entered the Bid Procedures Order [Docket No. 160]. Pursuant to the Bid Procedures Order, if the Debtors
receive any Qualified Bids for the Purchased Assets, the Auction shall take place on November 7, 2018 at
10:00 a.m. (Eastern Time) at a location to be identified in advance of the Auction. Only parties that have
submitted a Qualified Bid, as set forth in the Bid Procedures Order, by no later than November 2, 2018 at 5:00
p.m. (Eastern Time) (the “Bid Deadline”) may bid at the Auction. Any party that wishes to take part in this
process and submit a bid for the Purchased Assets must submit their competing bid prior to the Bid Deadline
and in accordance with the Bid Procedures.

              4.       This Notice of Auction and Sale Hearing is subject to the fuller terms and conditions of
the Bid Procedures Motion and the Bid Procedures Order, with such Bid Procedures Order controlling in the
event of any conflict, and the Debtors encourage parties-in-interest to review such documents in their entirety.
More information is provided below on how to obtain copies of such documents.


1
    The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: Open Road Films,
    LLC (4435 Del.); Open Road Releasing, LLC (4736 Del.); OR Productions LLC (5873 Del.); Briarcliff LLC (7304 Del.); Open
    Road International LLC (4109 Del.); and Empire Productions LLC (9375 Del.). The Debtors’ address is 2049 Century Park East,
    4th Floor, Los Angeles, CA 90067.
2
    Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the Bid Procedures
    Order.

01:23722014.3
                      Case 18-12012-LSS         Doc 166      Filed 10/11/18     Page 2 of 3

               5.      The Sale Hearing to consider approval of the sale of the Purchased Assets to the Winning
Bidder at the Auction, free and clear of all liens, claims and encumbrances, will be held before the Honorable
Laurie Selber Silverstein, United States Bankruptcy Judge, 824 North Market Street, Wilmington, Delaware
19801, 6th Floor, Courtroom #2, on November 9, 2018 at 10:00 a.m. (Eastern Time), or at such other time
thereafter as counsel may be heard. The Sale Hearing may be adjourned from time to time without further
notice to creditors or parties in interest other than by announcement of the adjournment in open court on the
date scheduled for the Sale Hearing or in the applicable hearing agenda.

               6.     Objections to the (i) sale, if any (the “Sale Objections”) and (ii) results of the Auction, if
any (the “Auction Objections”) must: (a) be in writing; (b) comply with the Bankruptcy Rules and Local Rules;
and (c) be filed with the clerk of the Bankruptcy Court for the District of Delaware, Third Floor, 824 North
Market Street, Wilmington, Delaware 19801, in the case of the Sale Objections, on or before November 2,
2018 at 4:00 p.m. (Eastern Time) (the “Sale Objection Deadline”) and, in the case of the Auction Objections,
on or before 8:30 a.m. (Eastern Time) on the day of the Sale Hearing (the “Auction Objection Deadline”)
(provided, that solely in respect of any Sale Objection(s) filed by the Official Committee of Unsecured
Creditors, any such Sale Objection(s) may be filed on or before the Auction Objection Deadline), and be served
upon (I) Open Road Films, LLC, 2049 Century Park East, 4th Floor, Los Angeles, CA 90067, Attn: James Ellis,
Email: jellis@tangmp.com; (II) co-counsel for the Debtors, Klee, Tuchin, Bogdanoff & Stern LLP, 1999
Avenue of the Stars, 39th Floor, Los Angeles, California 90067, Attn: Michael L. Tuchin, Esq. and Jonathan M.
Weiss, Email: mtuchin@ktbslaw.com and jweiss@ktbslaw.com; (III) co-counsel for the Debtors, Young
Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington, Delaware 19801, Attn:
Michael Nestor, Esq. and Robert F. Poppiti, Jr., Esq., Email: mnestor@ycst.com and rpoppiti@ycst.com;
(IV) counsel for the Committee, Pachulski Stang Ziehl & Jones LLP, 780 Third Avenue, 34th Floor, New York,
NY 10017, Attn: Robert J. Feinstein, Esq., Scott L. Hazan Esq., and Colin R. Robinson, Esq., Email:
rfeinstein@pszjlaw.com, shazan@pszjlaw.com, and crobinson@pszjlaw.com; (V) counsel for the Agent, Paul
Hastings LLP, 200 Park Avenue, New York, New York 10166, Attn: Andrew Tenzer, Esq., and Susan
Williams, Esq., Email: andrewtenzer@paulhastings.com and susanwilliams@paulhastings.com, and Ashby &
Geddes, P.A., Attn: Bill Bowden, Esq., Email: wbowden@ashbygeddes.com; (VI) counsel for the Stalking
Horse Purchaser (if any); (VII) counsel for certain guilds, Bush Gottlieb, a Law Corporation, 801 North Brand
Boulevard, Suite 950, Glendale, California, Attn: Joseph A. Kohanski, Esq., and David E. Ahdoot, Esq., Email:
kohanski@bushgottlieb.com and dahdoot@bushgottlieb.com and (VIII) the Office of the United States Trustee
for the District of Delaware, 844 King Street, Suite 2207, Wilmington, Delaware, 19801, Attn: Linda
Richenderfer, Esq., email: linda.richenderfer@usdoj.gov. UNLESS AN OBJECTION IS TIMELY SERVED
AND FILED IN ACCORDANCE WITH THIS NOTICE, IT MAY NOT BE CONSIDERED BY THE
BANKRUPTCY COURT, AND THE BANKRUPTCY COURT MAY GRANT THE RELIEF
REQUESTED WITHOUT FURTHER HEARING AND NOTICE.

               7.     Parties interested in receiving more information regarding the sale of the Purchased
Assets and/or copies of any related document, including the Form APA, the Bid Procedures Motion, or the Bid
Procedures Order, may make a written request to: (i) co-counsel for the Debtors, Klee, Tuchin, Bogdanoff &
Stern LLP, 1999 Avenue of the Stars, 39th Floor, Los Angeles, California 90067, Attn: Jonathan M. Weiss,
Esq., Email: jweiss@ktbslaw.com; or (ii) co-counsel for the Debtors, Young Conaway Stargatt & Taylor, LLP,
Rodney Square, 1000 North King Street, Wilmington, Delaware 19801, Attn: Robert F. Poppiti, Jr., Esq.,
Email: rpoppiti@ycst.com. In addition, copies of the Bid Procedures Motion, the Bid Procedures Order and this
Notice are on file with the Clerk of the Bankruptcy Court, Third Floor, 824 Market Street, Wilmington,
Delaware 19801, and available for download on the dedicated website of the claims and noticing agent for the
Chapter 11 Cases, Donlin, Recano & Company, Inc., at https://www.donlinrecano.com/Clients/orf/Index, by
clicking on the tab “Sale Related Documents.” To the extent that the Debtors enter into a Stalking Horse

                                                         2
01:23722014.3
                      Case 18-12012-LSS          Doc 166      Filed 10/11/18     Page 3 of 3

Agreement, the Stalking Horse Agreement and the Stalking Horse Agreement Notice will also be available on
the “Sale Related Documents” tab.

              8.      The Bid Procedures Order sets forth in detail the requirements for submitting a Qualified
Bid for the Purchased Assets, and any person interested in making an offer to purchase the Purchased Assets
must comply with the Bid Procedures Order. Any persons interested in making an offer to acquire the
Purchased Assets should contact FTI Consulting, Inc., via Amir Agam, at Amir.Agam@FTIConsulting.com,
and Luke Schaeffer, at Luke.Schaeffer@FTIConsulting.com.

               9.     For ease of reference, the following is a summary of certain dates and deadlines
established pursuant to the Bid Procedures Order. The Debtors encourage parties-in-interest to review the Bid
Procedures Order in its entirety, as the below summary is not intended to be exhaustive.

November 2, 2018 at 4:00 p.m. (ET)            Deadline to object to the Debtors’ assumption and assignment of
                                              executory contracts and unexpired leases in connection with the
                                              sale of the Purchased Assets (other than regarding adequate
                                              assurance of future performance)

November 2, 2018 at 4:00 p.m. (ET)            Deadline to object to the sale of the Purchased Assets

November 2, 2018 at 5:00 p.m. (ET)            Deadline to submit a bid for the Purchased Assets

November 7, 2018 at 10:00 a.m. (ET)           Auction for the Purchased Assets

November 7, 2018 at 4:00 p.m. (ET)            Deadline to object to adequate assurance of future performance
                                              with respect to the Debtors’ assumption and assignment of
                                              executory contracts and unexpired leases in connection with the
                                              sale of the Purchased Assets

8:30 a.m. (ET) on the day of the hearing      Deadline to object to the results of the Auction (and deadline for
of the sale of the purchased assets           Committee to object to the sale)

November 9, 2018 at 10:00 a.m. (ET)           Hearing on the sale of the Purchased Assets


Dated: October 11, 2018
       Wilmington, Delaware

YOUNG CONAWAY STARGATT & TAYLOR, LLP                              KLEE, TUCHIN, BOGDANOFF & STERN LLP

/s/ Ian J. Bambrick
Michael R. Nestor, Esq. (Bar No. 3526)                           Michael L. Tuchin, Esq.
Robert F. Poppiti, Jr., Esq. (Bar No. 5052)                      Jonathan M. Weiss, Esq.
Ian J. Bambrick, Esq. (Bar No. 5455)                  -and-      Sasha M. Gurvitz, Esq.
Rodney Square, 1000 North King Street                            1999 Avenue of the Stars, 39th Floor
Wilmington, Delaware 19801                                       Los Angeles, CA 90067
Tel: (302) 571-6600                                              Tel:    (310) 407-4000
Fax: (302) 571-1253                                              Fax:    (310) 407-9090

                         COUNSEL TO THE DEBTORS AND DEBTORS-IN-POSSESSION
                                                         3
01:23722014.3
